FILED
                             NOT FOR PUBLICATION                            MAR 08 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ATMA SINGH,                                       No. 09-73655

               Petitioner,                        Agency No. A076-728-420

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Atma Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Singh’s second motion to

reopen as numerically-barred and untimely where the motion was filed over six

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

present sufficient evidence of changed circumstances in India to qualify for the

regulatory exception to the time and number limitation for filing motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d

988, 996-97 (9th Cir. 2008) (underlying adverse credibility determination rendered

evidence of changed circumstances immaterial). Because Singh’s motion to

reopen to seek relief under the Convention Against Torture (“CAT”) is based on

the same facts as his other claims, we reject Singh’s contention the BIA erred by

failing to separately address his CAT claim. Lastly, Singh’s contentions that the

BIA applied a higher standard to his motion are belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73655